Exhibit 10.7

 

TOPBUILD

 

Terms and Conditions of

Non-Qualified Stock Options Granted

Under the TOPBUILD

2015 Long Term Stock Incentive Plan

 

These Terms and Conditions apply to a grant to you of a non-qualified stock
option (the “Option” or “Grant”)  by TopBuild Corp. (the “Company”).  The grant
date, number of shares, exercise price, vesting dates and the expiration date of
the Option (“Grant Information”) are set forth under “Options” tab located under
the “Grants & Awards” heading, and are incorporated herein by reference.  By
pressing “Acknowledge Grant” and “I agree” you agree to accept the Option,  and
you voluntarily agree to these Terms and Conditions and the provisions of the
2015 Long Term Stock Incentive Plan (the “Plan”), and acknowledge that:

 

·



You have read and understand all these Terms and Conditions, and are familiar
with the provisions of the Plan.

·



You have received or have access to all of the documents referred to in these
Terms and Conditions.

·



All of your rights to the Option are embodied in these Terms and Conditions and
in the Plan, and there are no other commitments or understandings currently
outstanding with respect to any other grants of options, restricted stock,
phantom stock or stock appreciation rights, except as may be evidenced by
agreements duly executed by you and the Company.

 

You and the Company agree that all of the terms and conditions of the grant of
the Option  (including the Grant Information) are set forth in these Terms and
Conditions and in the Plan.  These Terms and Conditions together with the Grant
Information constitute your option agreement (the “Agreement”).  Please read
these documents and the related prospectus (information statement)
carefully.  Copies of the Plan and the Form 10 are available in the “Documents”
section of www.computershare.com/employee/us.

 

The use of the words "employment" or "employed" shall be deemed to refer to
employment by the Company and its subsidiaries and shall not include employment
by an "Affiliate" (as defined in the Plan) which is not a subsidiary of the
Company unless the Committee so determines at the time such employment
commences.

 

This Option, if accepted by you, grants you the right to purchase shares of
Company Common Stock, $1.00 par value, at a price per share which shall not be
less than 100% of the fair market value of a share of Company Common Stock on
the date of grant. 

 

When the Option is Exercisable and Termination

 

The Option is exercisable cumulatively in installments, provided that, subject
to the last sentence of this paragraph, on each date of exercise you qualify
under the provisions of the Plan, including Section 6(a), subparagraph (ii) (E),
to exercise such Option.  All installments of the Option must be exercised no
later than ten years after the date of grant; all unexercised

 

 

--------------------------------------------------------------------------------

 

installments or portions thereof shall lapse and the right to purchase shares
pursuant to this Option shall be of no further effect after such date.  If
during the option exercise periods your employment is terminated for any reason,
the Option shall terminate in accordance with Section 6 of the Plan.

 

You agree not to engage in certain activities.

 

Notwithstanding the foregoing, if at any time you engage in an activity
following your termination of employment which in the sole judgment of the
Committee is detrimental to the interests of the Company, a subsidiary or
affiliated company, all unexercised installments of the Option or portions
thereof will be forfeited to the Company.  You acknowledge that such activity
includes, but is not limited to, Business Activities (as defined below).

 

In addition you agree, in consideration for the grant of the Option and
regardless of whether the Option becomes exercisable or is exercised, while you
are employed or retained as a consultant by the Company or any of its
subsidiaries and for a period of one year following any termination of your
employment and, if applicable, any consulting relationship with the Company or
any of its subsidiaries other than a termination in connection with a Change in
Control (as defined in the Plan), not to engage in, and not to become associated
in a “Prohibited Capacity” (as defined below) with any other entity engaged in,
any Business Activities and not to encourage or assist others in encouraging any
employee of the Company or any of its subsidiaries to terminate employment or to
become engaged in any such Prohibited Capacity with an entity engaged in any
Business Activities.  “Business Activities” shall mean the design, development,
manufacture, sale, marketing or servicing of any product or providing of
services competitive with the products or services of (x) the Company or any
subsidiary if you are employed by or consulting with the Company at any time the
Option is outstanding, or (y) the subsidiary employing or retaining you at any
time while the Option is outstanding, to the extent such competitive products or
services are distributed or provided either (1) in the same geographic area as
are such products or services of the Company or any of its subsidiaries, or (2)
to any of the same customers as such products or services of the Company or any
of its subsidiaries are distributed or provided.  “Prohibited Capacity” shall
mean being associated with an entity as an employee, consultant, investor or
another capacity where  (1) confidential business information of the Company or
any of its subsidiaries could be used in fulfilling any of your duties or
responsibilities with such other entity,  (2) any of your duties or
responsibilities are similar to or include any of those you had while employed
or retained as a consultant  by the Company or any of its subsidiaries, or (3)
an investment by you in such other entity represents more than 1% of such other
entity’s capital stock, partnership or other ownership interests.

 

Should you breach any of the restrictions contained in the preceding paragraph,
by accepting the Option you agree, independent of any equitable or legal
remedies that the Company may have and without limiting the Company’s right to
any other equitable or legal remedies, to pay to the Company in cash immediately
upon the demand of the Company (1) the amount of income realized for income tax
purposes from the exercise of any portion of the Option, net of all federal,
state and other taxes payable on the amount of such income (and reduced by any
amount already paid to the Company under the second preceding paragraph), but
only to the extent such exercises occurred on or after your termination of
employment or, if applicable, any consulting relationship with the Company or
its subsidiary or within the two year period prior to the date of such
termination, plus (2) all costs and expenses of the Company in





2

--------------------------------------------------------------------------------

 



any effort to enforce its rights under this or the preceding paragraph. The
Company shall have the right to set off or withhold any amount owed to you by
the Company or any of its subsidiaries or affiliates for any amount owed to the
Company by you hereunder.

 

You agree to the application of the Company’s Dispute Resolution Policy.

 

Section 3 of the Plan provides, in part, that the Committee shall have the
authority to interpret the Plan and Option agreements, and decide all questions
and settle all controversies and disputes relating thereto.  It further provides
that the determinations, interpretations and decisions of the Committee are
within its sole discretion and are final, conclusive and binding on all
persons.  In addition, you and the Company agree that if for any reason a claim
is asserted against the Company or any of its subsidiaries or affiliated
companies or any officer, employee or agent of the foregoing which (1) is within
the scope of the Company’s Dispute Resolution Policy (the terms of which are
incorporated herein, as it shall be amended from time to time); (2) subverts the
provisions of Section 3 of the Plan; or (3) involves any of the provisions of
the Agreement or the Plan or the provisions of any other option agreements or
restricted stock awards or other agreements relating to Company Common Stock or
the claims of yourself or any persons to the benefits thereof, in order to
provide a more speedy and economical resolution, the Dispute Resolution Policy
shall be the sole and exclusive remedy to resolve all disputes, claims or
controversies which are set forth above, except as otherwise agreed in writing
by you and the Company or a subsidiary of the Company.  It is our mutual
intention that any arbitration award entered under the Dispute Resolution Policy
will be final and binding and that a judgment on the award may be entered in any
court of competent jurisdiction.  Notwithstanding the provisions of the Dispute
Resolution Policy, however, the parties specifically agree that any mediation or
arbitration required by this paragraph shall take place at the offices of the
American Arbitration Association located in the Daytona Beach, Florida area or
such other location in the Daytona Beach, Florida area as the parties might
agree.  The provisions of this paragraph:  (a) shall survive the termination or
expiration of this Agreement, (b) shall be binding upon the Company’s and your
respective successors, heirs, personal representatives, designated beneficiaries
and any other person asserting a claim based upon this Agreement, (c) shall
supersede the provisions of any prior agreement between you and the Company or
its subsidiaries or affiliated companies with respect to any of the Company’s
option, restricted stock or other stock-based incentive plans to the extent the
provisions of such other agreement requires arbitration between you and the
Company or one of its subsidiaries, and (d) may not be modified without the
consent of the Company.  Subject to the exception set forth above, you and the
Company acknowledge that neither of us nor any other person asserting a claim
described above has the right to resort to any federal, state or local court or
administrative agency concerning any such claim and the decision of the
arbitrator shall be a complete defense to any action or proceeding instituted in
any tribunal or agency with respect to any dispute. 

 

The following provision applies if your employment is terminated.

 

If your employment with the Company or any of its subsidiaries is terminated for
any reason, other than death, permanent and total disability, retirement on or
after normal retirement date or the sale or other disposition of the business or
subsidiary employing you, and other than termination of employment in connection
with a Change in Control, and if any installments of the Option or any
restoration options granted upon any exercise of the Option became exercisable
within the two year period prior to the date of such termination (such
installments





3

--------------------------------------------------------------------------------

 



and restoration options being referred to as the “Subject Options”), by
accepting the Option you agree that the following provisions will apply:

 

(1)



Upon the demand of the Company you will pay to the Company in cash within 30
days after the date of such termination the amount of income realized for income
tax purposes from the exercise of any Subject Options, net of all federal, state
and other  taxes payable on the amount of such income, plus all costs and
expenses of the Company in any effort to enforce its rights hereunder; and

 

(2)



Any right you would otherwise have, pursuant to the terms of the Plan and these
Terms and Conditions, to exercise any Subject Options on or after the date of
such termination, shall be extinguished as of the date of such termination.

 

The Company shall have the right to set off or withhold any amount owed to you
by the Company or any of its subsidiaries or affiliates for any amount owed to
the Company by you hereunder.

 

The Option  grant does not imply any employment or consulting commitment by the
Company.

 

You agree that the grant of the Option and acceptance of the Option does not
imply any commitment by the Company, a subsidiary or affiliated company to your
continued employment or consulting relationship, and that your employment status
is that of an employee‑at‑will and in particular that the Company, its
subsidiary or affiliated company has a continuing right with or without cause
(unless otherwise specifically agreed to in writing executed by you and the
Company) to terminate your employment or other relationship at any time.  You
agree that your acceptance represents your agreement not to terminate
voluntarily your current employment (or consulting arrangement, if applicable)
for at least one year from the date of grant unless you have already agreed in
writing to a longer period.

 

You agree to comply with applicable tax requirements and to provide information
as requested.

 

You agree to comply with the requirements of applicable federal and other laws
with respect to withholding or providing for the payment of required taxes.  You
also agree to promptly provide such information with respect to shares acquired
pursuant to the Option, as may be requested by the Company or any of its
subsidiaries or affiliated companies.

 

The Agreement shall be governed by and interpreted in accordance with Florida
law.

 

The headings set forth herein are for informational purposes only and are not a
substantive part of these Terms and Conditions.

 

These Terms and Conditions are effective for grants made on and after June 30,
2015.



4

--------------------------------------------------------------------------------